ORDER
PER CURIAM.
Plaintiff appeals from a judgment entered after a jury verdict in favor of defendants in an action for personal injuries.
Plaintiff, Frederick W. Kuenzle, joined as defendants in a civil suit for damages the City of St. Louis and Saipan, Inc., Leo G. Peck, Beverly S. Peck, and Daryl Reid.
In his claim against the City of St. Louis, plaintiff alleges he incurred injuries and aggravated existing injuries when he fell on a sidewalk January 3, 1979. In his claim against Saipan, Inc., Leo G. Peck, Beverly S. Peck, and Daryl Reid, plaintiff alleges he incurred injuries and aggravated existing injuries in an automobile rear-end collision October 16, 1980.
Plaintiff claims on appeal that the trial court erred by not granting its motion for new trial because evidence at trial did not support verdicts for defendants.
Defendant Saipan, Inc., Leo G. Peck, and Beverly S. Peck’s motion to dismiss plaintiffs appeal is denied. The judgment of the trial court is affirmed. Rule 84.16(b).